Citation Nr: 1443112	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  06-07 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS) (previously claimed as a lumbar strain), evaluated as 20 percent disabling prior to December 2, 2009, and as 40 percent disabling from that date.

2.  Entitlement to an initial increased rating for degenerative disc disease of the cervical spine with IVDS (previously claimed as a cervical strain with bilateral radiculopathy), currently evaluated as 20 percent disabling.

3.  Entitlement to an initial increased rating for a right hip strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased rating for traumatic brain injury (TBI) (previously claimed as status post concussion with headaches), evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling from that date.

5.  Entitlement to an initial increased rating for headaches (associated with TBI), rated as 10 percent disabling from September 23, 2008; 30 percent disabling from May 3, 2012; and 50 percent disabling from April 9, 2014.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to September 11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986, and he had subsequent service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2013 and October 2013, the Board remanded the Veteran's claims for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

Historically, a December 2002 rating decision granted service connection for a lumbar strain and a cervical strain.  For the lumbar strain, the RO assigned a 20 percent evaluation, effective March 8, 2000.  For the cervical strain, the RO assigned a 20 percent evaluation, effective March 8, 2000.  Within one year following the issuance of the rating decision, in February 2003, the Veteran submitted additional evidence regarding his service-connected lumbar and cervical strains.  A November 2004 rating decision denied to increase the 20 percent evaluations for the service-connected lumbar and cervical strains, and the Veteran submitted a timely notice of disagreement in December 2004.  In this regard, 38 C.F.R. § 3.156(b) states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has therefore found that the Veteran's claims for higher evaluations for his service-connected lumbar and cervical strains should be classified as initial increased rating claims.  

In a December 2012 rating decision, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective December 2, 2009.  However, as the Veteran has not been granted the maximum benefit allowed for his lumbar spine disability, and he has indicated that he wishes to continue his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

An August 2003 rating decision granted service connection for a right hip strain and for status post concussion with headaches.  For the right hip strain, the RO assigned a 10 percent evaluation, effective September 17, 2001.  For the status post concussion with headaches, the RO assigned a 10 percent evaluation, effective September 17, 2001.  Within one year following the issuance of the rating decision, in January 2004, the Veteran submitted additional evidence regarding his service-connected right hip strain and status post concussion with headaches.  A November 2004 rating decision denied to increase the 10 percent evaluations for the service-connected right hip strain and status post concussion with headaches, and the Veteran submitted a timely notice of disagreement in December 2004.  In this regard, 38 C.F.R. § 3.156(b) states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has therefore found that the Veteran's claims for higher evaluations for his service-connected right hip strain and status post concussion with headaches should be classified as initial increased rating claims.  

Moreover, the Board notes that in a December 2012 rating decision, the RO granted service connection for headaches (associated with traumatic brain injury) and assigned a 10 percent evaluation, effective September 23, 2008.  In a July 2014 rating decision, the Veteran's headaches disability was increased to 30 percent disabling, effective May 3, 2012, and 50 percent disabling, effective April 9, 2014. Although the Veteran did not specifically disagree with these ratings, the Board finds that the Veteran's service-connected headaches (associated with traumatic brain injury) are part and parcel of the increased rating claim for the Veteran's traumatic brain injury.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  Thus, they are identified as a separate appeal issue on the cover page of this decision.

In the April 2013 remand, the Board observed that a TDIU was granted in a December 2012 rating decision, and that the agency of original jurisdiction (AOJ) had assigned an effective date of September 11, 2008.  The Board noted a February 2003 statement from the Veteran, in which he asserted that his service-connected disabilities interfered with his employment, and construed this as an informal claim for a TDIU.  The Board determined that the claim for a TDIU dated to February 2003, and that because the AOJ had assigned a subsequent effective date, the issue of entitlement to a TDIU prior to September 11, 2008, remained in appellate status.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to an effective date earlier than June 12, 2013, for the grant of service connection for right sciatic nerve inflammation, and entitlement to service connection for a gastrointestinal disability have been raised by the record.  See Written Brief Presentation dated September 16, 2013.  Additionally, the issue of entitlement to an increased rating for the service-connected right shoulder sprain has been raised by the record.  See April 2014 VA examination.  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the period prior to December 2, 2009, the Veteran's lumbar strain had been manifested by loss of lateral spine motion, muscle spasm, and flexion at most limited to 50 degrees.  Listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, did not manifest.  

2.  For the period after December 2, 2009, the Veteran's degenerative disc disease of the lumbar spine with IVDS has been manifested by forward flexion of no more than 30 degrees; there is no evidence of favorable or unfavorable ankylosis, or incapacitating episodes having a total duration of 6 weeks during a 12-month period.  Intervertebral disc disease that is pronounced in severity, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief also have not manifested.

3.  Throughout the entire period on appeal, the Veteran's service-connected cervical spine disability is not manifested by severe limitation of motion, recurrent attacks of IVDS characterized by intermittent relief, forward flexion of the cervical spine 15 degrees or less; favorable or unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the past 12 months.

4.  Throughout the entire period under appeal, the Veteran's right hip disability has been manifested by no more than subjective complaints of pain, weakness, fatigability, and a lack of endurance with objective findings of a right hip strain with mild degenerative joint disease that results in pain, weakness, and noncompensable limitation of motion; there have been no objective findings of instability, flailed joint, impairment of the femur, or ankylosis. 

5. For the period prior to October 23, 2008, the Veteran's residuals of TBI (rated as status post concussion with headaches) were manifested by purely subjective complaints, including headaches, memory loss, and insomnia, with no neurological disabilities associated with the TBI. 

6.  For the period from October 23, 2008, the Veteran's traumatic brain injury residuals resulted in a score of no more than "2" on the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; greater impairment consistent with a higher score on that table, including increased cognitive deficits, behavioral, psychological, or physical symptoms not subject to separate ratings were not manifested.

7.  For the period from October 23, 2008, to May 3, 2012, the Veteran's headaches were manifested by prostrating attacks occurring less than once a month.

8.  From May 3, 2012, the Veteran's headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

9.  For the period prior to September 11, 2008, due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to December 2, 2009, the criteria for an initial rating higher than 20 percent for the Veteran's lumbar strain had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), Diagnostic Codes 5235 to 5243 (2013).

2.  For the period after December 2, 2009, the criteria for an increased rating higher than 40 percent for the Veteran's degenerative disc disease of the lumbar spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002), Diagnostic Codes 5235 to 5243 (2013).  

3.  The criteria for an initial rating in excess of 20 percent for the Veteran's cervical spine disability, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5290-5293 (2002), Diagnostic Codes 5290-5237 (2013).

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's right hip disability, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5252 (2013).

5.  For the period prior to October 23, 2008, the criteria for an initial disability evaluation in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic Codes 8045-9304 (2008). 

6.  For the period after October 23, 2008, the criteria for a rating in excess of 40 percent for the Veteran's traumatic brain injury are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic Code 8045 (2013). 

7.  For the period from October 23, 2008, to May 3, 2012, the criteria for an initial rating in excess of 10 percent for the Veteran's headache disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

8.  For the period from May 3, 2012, the criteria for a 50 percent disability evaluation, and no higher, for the Veteran's headache disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

9.  For the period prior to September 11, 2008, the criteria for entitlement to TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in April and October 2013 for additional evidentiary development.  In particular, the Board instructed the RO to obtain all Social Security Administration (SSA) records pertaining to the Veteran's disability status subsequent to the closed period from 2003 to 2005, to specifically include a period beginning in 2009.  The Board also instructed the RO to return the record to the physician who conducted the June 2013 VA examination for a determination as to whether the Veteran was unemployable due to his service-connected disabilities during the period from February 2003 to September 2008.  In March 2014, the RO obtained all outstanding SSA records, to include any records subsequent to the closed period from 2003 to 2005.  In May 2014, the RO obtained an opinion from the June 2013 VA examiner regarding whether the Veteran was unemployable due to his service-connected disabilities during the period from February 2003 to September 2008.  In May 2014, the RO obtained an addendum opinion regarding the issue of TDIU.  Thereafter, the RO readjudicated the Veteran's claims in an SSOC dated in July 2014.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July 2001, April 2002, July 2008 (Vazquez-Flores), and May 2010.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2002, January 2008, November 2009, December 2009, May 2012, June 2013, April 2014, and May 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Lumbar Spine Disability

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

The RO considered all these changes in adjudicating the Veteran's claim, as then applicable.  Therefore, there is no prejudice to the Veteran by this Board decision. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The current spine rating criteria became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The Board notes, however, that the Veteran's rating period started in March 2000.  The current criteria may only be applied prospectively from that date; they cannot be applied to a period prior to their effective date of September 26, 2003.  The old rating criteria, however, may be applied throughout the period of the appeal, if they are deemed more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); see generally Karnas v. Derwinski, 1 Vet. App. 308 (1991); but cf. Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005) and Kuzma v. Principi, 341 F.3d 132 (Fed. Cir. 2003).  Thus, VA will review the Veteran's appeal under both the prior and current criteria. 

Prior to September 23, 2002, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Prior to September 26, 2003, the criteria in effect for lumbosacral strain provided for a 10 percent rating for characteristic pain on motion.  A 20 percent rating is warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent is warranted where the symptoms are severe, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, the criteria in effect for limitation of motion in the lumbar spine provided a 10 percent rating for slight limitation of motion of the lumbar spine; a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent rating is also the maximum available under this diagnostic code.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

	Factual Background

The Veteran claims that he is entitled to a higher rating for his lumbar spine disability.

Historically, a December 2002 rating decision granted service connection for a lumbar strain.  The RO assigned a 20 percent evaluation under Diagnostic Code 5295, effective March 8, 2000.  Subsequently, a December 2012 rating decision increased the disability evaluation to 40 percent under Diagnostic Code 5237, effective December 2, 2009, the date that the RO determined the medical records had shown a worsening of his disability.  The claim for a higher disability rating for the spine now encompasses the issues of an initial rating higher than 20 percent prior to December 2, 2009, and a rating higher than 40 percent thereafter.  

While the Board notes the possibility of additional treatment records not explicitly addressed within this decision, the Board does not find it necessary to so document every record of treatment.  Rather, the records documented herein, taken together with findings upon examination, are adequately reflective of the status of the Veteran's lumbar spine disability for the instant adjudication.

In a March 2000 physical therapy consultation, the Veteran complained of persistent low back and neck pain.  He described pain in the low back, central down into the buttocks, and right scapula medial border, with tingling down to the hand in a C7 distribution.  He reported recent exacerbations of pain.  The Veteran had full range of motion of the lumbar spine, with a minimal loss of extension.  With repeated movements, the Veteran experienced pinching on the right at L5 with increased range of motion.  The provisional diagnosis was cervical lumbar strain, rule out degenerative disc disease.

In VA treatment records dated in January 2001, the Veteran complained of low back pain.  The impression was lumbar strain.  In October 2001, it was noted that the Veteran's low back pain was stable and his neurological manifestations were normal.

In a VA outpatient treatment record dated in August 2002, it was noted that the Veteran's low back pain was controlled with medications and physical therapy.  In February 2003, the Veteran indicated that he had back pain since 1986, which was getting worse lately.  He noted that he was not running, but he continued to walk approximately two miles per day.  His bowel and bladder were normal.  His flexion was to his toes, with some right low back pain.  His extension was in the 3/4 range, with left low back pain.  His side bend was "basically clear."  The straight leg raise test was 65 degrees on the left, and clear on the right.  In March 2003, it was noted that the Veteran was in physical therapy for hip and back instability.  In October 2003, the Veteran reported upper back and neck spasms for the past two weeks.

In a statement dated in June 2001, the Veteran reported extreme pain in his lower back, upper back, and neck.  He also reported tingling and cramping in his fingers and toes.

In a VA examination dated in October 2002, the Veteran reported that he injured his lower back in service when he fell approximately 500 feet while parachuting.  He reported pain in the back since the accident.  He noted that his pain was slowly getting worse, and now involved his right leg.  He reported shooting pain in the right leg for the last several years.  The Veteran indicated that his back pain was usually 3/10 in intensity, mostly along the right sacroiliac region, but it would occasionally become severe to the point where he was not able to work.  He reported that he had lost several jobs and had not been able to keep up with work.  The Veteran noted that his job as an investigator required traveling and sitting for long periods of time, which he could not do due to his low back.  He reported that he could not walk for more than a mile.

On examination, the Veteran ambulated somewhat slowly.  There was mild tenderness of the right paravertebral musculature and in the right sacroiliac joint.  Forward flexion was to 80 degrees, with pain in the right leg.  Extension was to 25 degrees, right lateral flexion was to 35 degrees, and left lateral flexion was to 25 degrees with increasing pain.  Right and left lateral rotation were to 25 degrees.  Straight leg raising was positive only in the right leg, and provoked discomfort at 60 degrees in the right sacroiliac region and right posterior thigh.  The assessment was lumbar strain.  X-ray imaging revealed mild reversal of cervical lordosis, normal height of the vertebral bodies, and intervertebral disc spaces preserved.  Rule out degenerative joint disease was noted.

In a statement dated in February 2003, the Veteran indicated he was attending physical therapy twice a week for his upper and lower back.  He indicated that his pain had become increasingly difficult to deal with and had resulted in the loss of several weeks of work and employment issues due to his physical inability to keep up with his fellow workers in his field of work.

In November 2005, SSA found the Veteran disabled for a closed period, beginning December 11, 2003, and ending on February 28, 2005, due to his disorders of the back (discogenic and degenerative) and his affective (mood) disorders.  An examination for the SSA showed forward flexion to 70 degrees with pain.  No paraspinous muscle spasms were noted.

In a VA treatment record dated in January 2006, left leg sciatica type pain was noted.  It was also noted that if the left leg pains continued, the Veteran should be referred to physical therapy.  

In a statement dated in October 2007, the Veteran indicated that he had been experiencing more pain in the right side of his body.

In a VA examination dated in January 2008, the Veteran reported pain in the low back, rated anywhere from a "2" to a "9/10."  He indicated that the pain was much worse on the right side, over the sacrum.  He reported weakness, stiffness, swelling, instability, locking, fatigue, and lack of endurance.  He denied heat or redness.  Precipitating factors included any type of activities, sitting for more than a few minutes, standing, walking, twisting, turning, bending, or driving.  Alleviating factors included Vicodin and muscle relaxants.  He reported a history of degenerative joint disease of the spine.  The Veteran reported daily to weekly flare-ups, which he described as moderate to severe.  He noted that during flare-ups, he had to lie down for a day until they stopped.  He reported difficulty standing and bending.  The Veteran indicated that he was unable to work or drive during flare-ups.  He reported pain radiating up his back and into his neck and shoulders.  The Veteran noted that he was seen in urgent care earlier that year due to back and hip pain, and he received an injection.

On examination, there was tenderness to palpation of the lumbar spine and over the left sacrum.  Forward flexion was to 50 degrees.  Hyperextension was to 20 degrees.  Lateral flexion to the right was 32 degrees and to the left was 26 degrees.  Rotation to the right was 55 degrees and to the left was 50 degrees.  There was no additional loss of range of motion with repetitive use.  The straight leg raise test was negative bilaterally.  Lasegue's sign was positive on the right, and negative on the left.   The diagnosis was degenerative joint disease of the lumbar spine.  X-ray imaging showed mild degenerative disc disease and degenerative joint changes at L5-S1.  A neurologic examination showed normal deep tendon reflexes  and intact sensory function.  There was no evidence of incapacitating episodes requiring doctor-mandated bedrest, although the Veteran reported he had to lie down during flares of pain.

In a VA treatment record dated in January 2008, it was noted that the Veteran presented to Urgent Care for low back pain the previous day, but was not treated.  The Veteran reported that he was in tears due to his back pain.  He denied any trauma.  There was a positive straight leg test only on the right side and paraspinal muscle spasms at L4-5.  The assessment was lumbar pain/spasms/radiculopathy.  The Veteran reported that his low back pain had been worse in the past two weeks due to flare-ups.  X-ray imaging revealed degenerative disc and joint disease.  In June 2009, the Veteran complained of pain in the lower right side of his back.  The assessment was low back pain with muscle spasm on the right side.  In July 2009, the Veteran complained of recurrent low back pain with sciatica down the right leg.  In August 2009, the Veteran consulted a chiropractor.

In a statement dated in August 2009, the Veteran reported flare-ups of his lumbar strain.

In a VA treatment record dated in September 2009, the Veteran reported low back pain with severe right-sided sciatica symptoms with associated neuropathology and spasm.  A November 2009 magnetic resonance imaging (MRI) revealed L5/S1 disc protrusion, impingement on S1 nerve on the right side.  Right foot weakness was noted.  The straight leg raise test was positive on the right side only.

In a VA examination addendum dated in December 2009, the Veteran reported constant lower back pain.  He described the pain as moderate to severe.  He indicated that the pain was on the right side of his lower back with radiation into the right buttocks and back of his leg.  He reported weakness, stiffness, fatigue, lack of endurance, numbness/tingling to right buttocks and leg, clicking/crepitus/popping, and decreased range of motion.  He denied deformity, swelling, heat, redness, drainage, instability, locking, or dislocations.  He reported functional limitations with standing more than 15-30 minutes.  He denied incapacitating episodes or flare-ups.  He also denied alterations in bowel or bladder function.  

On examination, the Veteran had normal deep tendon reflexes and intact sensory function.  There was tenderness with deep palpation to the right lumbar erector spinae muscle without guarding.  There was painful motion with evidence of weakness, decreased strength with range of motion, and lack of endurance.  There was no instability, fatigue, spasm, incoordination, subluxation, or atrophy.  The straight leg raise test caused lower back pain.  Flexion was to 30 degrees; extension was to 25 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; right lateral rotation was to 20 degrees.  There were no limitations following repetitive use.  The examiner noted that a 2009 EMG of the lower back revealed moderate sized right-sided disc protrusion at L5-S1 with posterior displacement of the right S1 nerve and minor degenerative change.  The diagnosis was mild lumbar degenerative disc disease with moderate disc protrusion at L5-S1 with posterior displacement of the right S1 nerve.

In a VA treatment record dated in December 2009, the Veteran complained of right leg pain.  The assessment was lumbar disc herniation with radiculopathy.  The Veteran was urged to consider surgery.  In April 2010, it was noted that the Veteran was a good candidate for a discectomy for his low back problems.  The assessment was lumbar radiculopathy with sciatica.

In a VA opinion dated in July 2010, a VA examiner found that it was at least as likely as not that the Veteran's lumbar degenerative disc disease with moderate disc protrusion at L5-S1 with posterior displacement of the right S1 nerve was related to his history of a parachute injury and lumbar radiculopathy while in the military.

In a December 2012 rating decision, the RO increased the Veteran's lumbar strain to 40 percent, effective December 2, 2009, the date medical records showed an increase in his disability.

In a VA examination dated in June 2013, the examiner noted a diagnosis of degenerative disc disease.  The Veteran reported that his back condition was much worse than it was two years ago.  He explained that it ranged from a sore back to pain all down the right leg to the foot.  He noted that his foot felt like it was making a ball.  The Veteran reported that his back condition was exacerbated by sitting and walking faster than a slow pace.  He indicated that if he walked faster, his right foot would drop and drag.  He noted that he has had to leave jobs due to not being able to work while taking Vicodin.  The Veteran reported flare-ups.  

Forward flexion was to 65 degrees, with pain at 60 degrees.  Extension was to 25 degrees, with pain.  Right lateral flexion was to 20 degrees, with pain at 15 degrees.  Left lateral flexion was to 20 degrees without pain.  Right and left lateral rotation were to 20 degrees without pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 60 degrees; extension was to 25 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 20 degrees; right and left lateral rotation were to 20 degrees.  After three repetitions of range of motion in all vectors, there was decrease in range of motion due to pain and fatigue, with pain having the major functional impact.  The Veteran had the following functional impairment: less movement than normal, excess fatigability, and pain on movement.  The examiner noted that the Veteran was limited in flexion, extension, and rotation, as well as sitting and walking due to pain and fatigability during flare-ups, or with repeated use over time.  The examiner noted that the degree of additional loss of motion during pain on use or flare-ups was approximately five degrees in flexion and right lateral flexion.

The Veteran did not have localized tenderness or pain to palpation.  He did not have guarding or muscle spasm.  Muscle strength was 5/5, except in the right hip (4/5).  The Veteran did not have muscle atrophy.  His deep tendon reflexes were all normal.  Sensation to light touch was all normal.  The straight leg raise test was positive on the right, and negative on the left.  The Veteran had radicular pain; he had moderate constant pain, severe intermittent pain, moderate paresthesias, and mild numbness in the right lower extremity.  His left lower extremity did not have any radicular pain.  The nerve roots involved were L4/L5/S1/S2/S3 on the right side.  The examiner indicated that the severity of the Veteran's right-sided radiculopathy was moderate.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine.  She indicated that the duration of incapacitating episodes over the past 12 months was less than one week.  The Veteran reported occasional use of a cane for ambulation.  Imaging studies documented arthritis.  The examiner noted that a lumbar spine MRI dated in September 2009 showed moderate sized right-sided disc protrusion at L5-S1 with posterior displacement of the right S1 nerve and minor degenerative changes.  The examiner noted that the Veteran's back disability impacted his ability to work due to pain and right foot weakness with prolonged sitting and walking.  The examiner explained that the Veteran could not sit for longer than 15 minutes at a time, and he needed to walk at a slower pace.  The examiner explained that the Veteran needed to alternate sitting and standing.

The examiner found that the Veteran's diagnosis of degenerative disc disease and IVDS was evidenced on examination by reduced initial range of motion in all directions.  She noted that there was additional loss of range of motion in flexion and right lateral flexion of five degrees.  The examiner explained that the Veteran had a positive straight leg raise on the right and a mild decrease in hip flexion strength compared to the left.  The examiner noted that subjectively, the Veteran reported constant right leg pain with intermittent increased leg pain, numbness and tingling, and mild right foot drop with persistent overuse.  The examiner found that the Veteran would have pain and weakness that could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.

In a July 2013 rating decision, the RO granted service connection for right sciatic nerve inflammation, as secondary to the service-connected lumbar strain disability, and assigned an evaluation of 20 percent, effective June 12, 2013.

In a VA examination dated in April 2014, the examiner noted a diagnosis of IVDS, sciatica, and minimal multilevel thoracic spondylosis.  The examiner noted that the Veteran's back condition had not changed since the June 2013 VA examination.  He noted that the Veteran's pain was increased by walking, driving, sitting, and bending over.  Forward flexion was to 70 degrees, with pain.  Extension was to 30 degrees or greater, with pain.  Right lateral flexion was to 20 degrees, with pain.  Left lateral flexion was to 10 degrees, with pain.  Right and left lateral rotation were to 20 degrees, with pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 60 degrees; extension was to 30 degrees; right lateral flextion was to 20 degrees; left lateral flexion was to 15 degrees; and right and left lateral rotation were to 20 degrees.  The Veteran had the following functional impairment: less movement than normal; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  

The Veteran had tenderness to palpation over the right buttock and SI joint.  Mild to moderate thoracic paraspinae muscle spasm was noted in the mid-thoracic area.  The Veteran did not have muscle spasm resulting in abnormal gait or spinal contour.  The Veteran did not have guarding.  Muscle strength was 5/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were all normal.  Sensation to light touch was normal.  The straight leg raise test was negative on both sides.  The Veteran had radicular pain; he had moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness in the right lower extremity.  His left lower extremity did not have any radicular pain.  The nerve roots involved were L4/L5/S1/S2/S3 on the right side.  There was no ankylosis of the spine.  The Veteran had IVDS of the spine, but no incapacitating episodes over the past 12 months.  The Veteran reported regular use of a cane and occasional use of a walking stick for ambulation.  The examiner was unable to opine on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time because there was insufficient medical evidence to make the assessment.






      Analysis

From March 8, 2000, to December 2, 2009

As noted earlier, the December 2002 rating decision granted service connection for a lumbar strain, and assigned a 20 percent evaluation under Diagnostic Code 5295, effective March, 8, 2000.  The Board finds that for this entire time period, when DC 5295 of the prior criteria is applied, the objective findings on clinical examination show the Veteran manifested loss of lateral motion and muscle spasm, which warranted a 20 percent rating, but no higher.  38 C.F.R. § 4.71a, DC 5295 (2002).  In particular, muscle spasm was noted in VA treatment records dated in October 2003, January 2008, and September 2009.  Additionally, loss of lateral motion was shown in the October 2002 and January 2008 VA examinations.  The Board finds, however, that the Veteran's lumbar spine disability did not meet the criteria for a 40 percent rating under DC 5295 during this period.  There was no objective evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board has also considered whether a higher rating was warranted under any other Diagnostic Code for the spine during this period.  The Board finds that for this entire time period (March 8, 2000, to December 2, 2009), the Veteran's lumbar spine disability did not meet the criteria for a higher rating under DC 5292 of the prior criteria, which rates limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a (2002).  In short, the Veteran's range of motion findings discussed above would be equivalent to normal to slight (or moderate at most, considering lateral flexion and rotation) limitation of motion of the lumbar spine.  That is, such findings support a 10 percent (or 20 percent at most) rating for the lumbar spine, under DC 5292.  It is further noted that the January 2008 examiner indicated that the range of motion findings were with consideration of pain, fatigue, weakness, lack of endurance, and incoordination, altered by repetition.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an initial rating higher than 20 percent would not be in order.  

Because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, there is no objective evidence of severe disc syndrome with recurring attacks with intermittent relief.  First, the Board notes that the Veteran was not officially diagnosed with IVDS until the June 2013 VA examination (outside of this appeal period).  Even assuming the Veteran had IVDS during this period, the evidence of record does not reflect that the Veteran had severe IVDS with recurring attacks with intermittent relief.  The Veteran has been diagnosed with mild degenerative disc disease in treatment records, and the VA examination reports did not reveal any evidence of recurring attacks or that the disability rose to the level of severe.  As noted above, the Veteran still maintained much of the function of his back even with his complaints of pain.  In light of the foregoing, prior to December 2, 2009, an initial rating in excess of 20 percent is not in order under DC 5293. 

As for whether a higher rating is warranted under the criteria for orthopedic manifestations under the General Rating Formula, for the period after September 26, 2003, considering pain and functional loss due to pain, flexion was at most limited to 50 degrees.  See January 2008 VA examination.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The January 2008 VA examiner found that there was no additional loss of range of motion with repetitive use.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of his lumbar spine disability.

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between September 23, 2002, and December 2, 2009, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  

In summary, the Board finds that an evaluation in excess of 20 percent is not warranted from March 8, 2000, to December 2, 2009, for the Veteran's service-connected lumbar spine disability.  

After December 2, 2009

As noted earlier, the December 2012 rating decision assigned a 40 percent evaluation based on forward flexion of the thoracolumbar spine 30 degrees or less under DC 5237, effective December 2, 2009.  

As to consideration under the prior rating criteria, under Diagnostic Codes 5292 and 5295, the maximum evaluation available is 40 percent.  As such, these Code sections cannot serve as bases for higher evaluations here.  Additionally, because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  The only remaining relevant provision under the prior rating criteria for consideration is Diagnostic Code 5293, pertaining to intervertebral disc syndrome.  Under that Code section, a 60 percent rating is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  

As for whether a higher rating is warranted for intervertebral disc syndrome under the pre-amended Diagnostic Code 5293, there is no showing of neurological impairment due to pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In this regard, the Board notes that the Veteran's December 2009 VA examination reflected complaints of constant moderate to servere right-sided lower back pain with radiation into the right buttocks and back of his leg.  The Veteran denied flare-ups or incapacitating episodes.  He did not have muscle atrophy.  The Veteran had normal deep tendon reflexes and intact sensory function.  The straight leg raise test caused lower back pain.  He denied alterations in bowel or bladder function.  In the June 2013 VA examination, the Veteran had a positive straight leg raise on the right and a mild decrease in hip flexion strength compared to the left.  Subjectively, the Veteran reported constant right leg pain with intermittent increased leg pain, numbness and tingling, and mild right foot drop with persistent overuse.  The examiner indicated that the severity of the Veteran's right-sided radiculopathy was moderate.  Muscle spasm was not noted.  In the April 2014 VA examination, the straight leg raise test was negative on both sides.  The Veteran had radicular pain.  Muscle strength was 5/5, and the Veteran did not have atrophy.  Deep tendon reflexes were normal and sensation to light touch was intact.  Mild to moderate muscle spasm was noted.  There were no other neurologic abnormalities noted.  

Thus, although the record does reference complaints of radicular symptoms on the right side with moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness, these symptoms are not consistent with intervertebral disc disease that is pronounced in severity, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, so as to warrant an increased evaluation of 60 percent under Diagnostic Code 5293.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, the Board observes that while the Veteran has reduced range of motion, in all of the VA examinations, flexion was still possible, and the examination did not demonstrate ankylosis.  Flexion was at most limited to 30 degrees, with pain at 30 degrees.  See December 2009 VA examination.  Furthermore, in his most recent VA examination dated in April 2014, flexion was to 70 degrees, with pain at 70 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Pot-test flexion was to 60 degrees.  Moreover, in the June 2013 VA examination, flexion was to 65 degrees, with pain at 60 degrees.  Post-repetitive testing flexion was to 60 degrees.  The examiner noted that there was an additional five degrees of loss of motion due to flare-ups in flexion and right lateral flexion only.  These findings therefore do not more nearly approximate or equate to unfavorable ankylosis, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As there is no evidence of ankylosis, a rating higher than 40 percent is not warranted under the General Rating Formula.  

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that there is no evidence that the Veteran was prescribed bed rest of at least six weeks during any 12 month period on appeal, which is required for a 60 percent rating under the Incapacitating Episodes Formula.  Specifically, the June 2013 VA examiner noted less than one week of incapacitating episodes over the past 12 months, and the April 2014 VA examiner did not note any incapacitating episodes over the past 12 months.  Thus, the Board finds that the Veteran does not meet the criteria for the next higher rating of 60 percent under Diagnostic Code 5243.    

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, in a July 2013 rating decision, the RO granted service connection for right sciatic nerve inflammation, as secondary to the service-connected lumbar strain disability, and assigned an evaluation of 20 percent.  Thus, that matter is not for consideration here.  The Board observes that in a VA treatment record dated in January 2006, left leg sciatica type pain was noted.  It was also noted that if the left leg pains continued, the Veteran should be referred to physical therapy.  The Board finds, however, that there were no follow up treatment records regarding the Veteran's reports of left leg sciatica type pain.  Furthermore, none of the VA examinations during the appeal period found left-sided sciatica.  For example, the VA examinations and VA treatment records showed a positive straight leg raise test on the right side only.  Additionally, a November 2009 MRI showed impingement of the S1 nerve on the right side only.  Moreover, the June 2013 and April 2014 VA examination reports noted moderate constant pain, severe intermittent pain, moderate paresthesias, and mild numbness in the right lower extremity only.  The June 2013 and April 2014 VA examinations noted that the Veteran's left lower extremity did not have any radicular symptoms.  There is no confirmed diagnosis of leg-sided radiculopathy.  Therefore, even assuming the Veteran had occasional complaints of sciatica type pain in his left leg, the Board finds that the sciatica is slight and does not warrant a compensable rating.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings do not support a rating higher than 40 percent for the service-connected degenerative disc disease with IVDS.

Accordingly, the preponderance of the evidence is against assignment of a rating higher than 40 percent after December 2, 2009, for the Veteran's service-connected degenerative disc disease with IVDS.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Cervical Strain

As discussed above, during the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IVDS were amended.  See 38 C.F.R. § 4.71a , DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002). In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003.

As discussed above, where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the cervical spine disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in December 2002, and under new regulations in the November 2004 rating decision. The Veteran was afforded an opportunity to comment on the RO's actions. Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine.  38 C.F.R. 4.71a, DC 5290 (2003), effective prior to September 26, 2003. 

Under the old regulations, under Diagnostic Code 5293, when disability from IVDS was mild, a 10 percent rating was assigned.  When disability was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the current General Rating Formula, the following apply:  a 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire ervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V.

      Factual Background

Historically, a December 2002 rating decision granted service connection for a cervical strain with bilateral radiculopathy.  The RO assigned a 20 percent evaluation under Diagnostic Codes 5290-5293, effective March 8, 2000.  The Veteran claims that he is entitled to a higher rating for his cervical spine disability.

In a March 2000 physical therapy consultation, the Veteran complained of persistent low back and neck pain.  He described pain in the low back, central down into the buttocks, and right scapula medial border, with tingling down to the hand in a C7 distribution.  He reported recent exacerbations of pain.  The Veteran had a minimal loss of extension of the cervical spine.  He had pain on testing of the cervical quadrant bilaterally.  With repeated movements, the Veteran experienced pinching on the right at L5 with increased range of motion.  The provisional diagnosis was cervical lumbar strain, rule out degenerative disc disease.

In a statement dated in June 2001, the Veteran reported extreme pain in his lower back, upper back, and neck.  He also reported tingling and cramping in his fingers and toes.

In a VA examination dated in October 2002, the Veteran reported neck pain since a parachute injury in service.  He described the pain as radiating down from his neck, down both shoulders, and into the small fingers of both hands on a daily basis.  He indicated that he occasionally would get spasms and cramps of the small fingers of both hands, which seemed to be slowly worsening.  On examination, the Veteran had full range of motion of the neck in flexion and extension, right and left lateral flexion, and right and left lateral rotation.  Spurlings maneuver was negative.  There was mild paravertebral muscle spasm in the neck bilaterally, which was mildly tender.  The examiner diagnosed cervical strain with intermittent bilateral radiculopathy.

In a statement dated in February 2003, the Veteran indicated he was attending physical therapy twice a week for his upper and lower back.  He indicated that his pain had become increasingly difficult to deal with and had resulted in the loss of several weeks of work and employment issues due to his physical inability to keep up with his fellow workers in his field of work.

In a VA treatment record dated in October 2003, the Veteran complained of upper back and neck spasms for the past two weeks.  In November 2004, the Veteran complained of neck problems.  He noted that he had used a cervical pillow with good results.  X-ray imaging did not reveal any significant pathology in the neck.  On examination, the Veteran had spasm and reduced flexion.  In April 2005, there was muscle spasm noted at the upper trapezius bilaterally.

An SSA examination dated in May 2004 showed pain on forward flexion from chin to chest.  Muscle spasms were not noted.

In a VA examination dated in January 2008, the Veteran reported constant pain in the neck (5/10).  He reported weakness, stiffness, swelling, locking, fatigue, and lack of endurance.  He denied heat, redness, or instability.  The Veteran indicated that the pain could go up to an 8/10 with any type of neck motion.  He noted pain with rotation of his head.  Alleviating factors included heat and immobilization with pillows.  Treatment included Vicodin, muscle relaxants, and heat.  Assistive devices included a cane as needed and corrective shoes (for all medical conditions, not specifically the neck).  The Veteran reported severe flare-ups occurring daily to weekly.  He indicated that during a flare-up, he was not able to turn his head from left to right.  The Veteran denied surgery and episodes of dislocation.  He noted that he was working with some restrictions due to his pain and injury.  The Veteran reported that he often lost work due to neck pain, which caused headaches.  He noted that he used heat and pillows every evening to treat his neck.  He reported pain radiating into the arms and shoulders.  He noted numbness and tingling in his fourth and fifth fingers.  

On examination, C1-7 were palpated without pain or crepitus.  Forward flexion was to 35 degrees.  Hyperextension was to 35 degrees.  Lateral flexion to the right was 35 degrees, and to the left was 30 degrees.  Rotation to the right was 75 degrees, and to the left was 52 degrees.  There was some pain at end-points range of motion.  Strength in the upper extremities was 5/5 and there was no muscle atrophy.  There was some tenderness to palpation of the paravertebral muscles.  The diagnosis was degenerative joint disease of the cervical spine.  X-ray imaging revealed mild degenerative disc disease at C6-7.

In a VA treatment record dated in July 2009, the Veteran complained of cervical radiculopathy.  An MRI of the cervical spine showed mild facet arthropathy.  In August 2009, the Veteran complained of flare-ups in the cervical spine, possibly from walking with an uneven gait.

In a VA examination dated in June 2013, the examiner noted a diagnosis of degenerative disc disease.  The Veteran reported a steady, dull ache and limited range of motion in his neck, especially to the left.  He reported occasional cramping into his lateral palms and fifth fingers, describing his hands cramping into "claws."  He reported intermittent tingling down both forearms with radiation into the fourth and fifth fingers.  The Veteran indicated that he treated his neck pain with Vicodin and Flexeril.  The Veteran reported flare-ups.  He indicated that if he looked left or right too quickly, he would have reduced rotation.  He described it as feeling knotted all the way over the top of his head, which caused his hands to cramp up.  

Forward flexion was to 40 degrees without pain.  Extension was to 45 degrees or greater, with pain at 40 degrees.  Right and left lateral flexion were to 35 degrees without pain.  Right and left lateral rotation were to 60 degrees without pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  After three repetitions of range of motion in all vectors, there was no decrease in range of motion due to weakness, fatigue, or lack of endurance.  There was decrease in range of motion due to pain.  Post-test flexion was to 40 degrees; extension was to 40 degrees; right and left lateral flexion were to 35 degrees; and right and left lateral rotation were to 50 degrees.  The Veteran had the following functional impairment: less movement than normal and pain on movement.  The examiner noted that pain significantly limited functional ability, causing reduced range of motion and cramping in the arms and hands during flare-ups, or when the joint was used repeatedly over time.  The examiner estimated that the degree of additional lost range of motion during pain on use or flare-ups was approximately five degrees extension and ten degrees in right and left rotation.

The Veteran did not have localized tenderness or pain to palpation.  He did not have guarding or muscle spasm.  Muscle strength was all normal and the Veteran did not have atrophy.  Deep tendon reflexes were all normal and sensation to light touch was intact.  The Veteran had mild paresthesias and numbness of the bilateral extremities.  He also had cramping of the bilateral lateral forearms and hands.  The nerve roots involved were C8/T1 (lower radicular group).  The examiner indicated that the severity of the Veteran's radiculopathy was moderate.  The Veteran did not have any other neurologic abnormalities.  The examiner noted IVDS of the cervical spine.  The Veteran did not have any incapacitating episodes over the past 12 months due to his IVDS.  The Veteran reported occasional use of a cane for ambulation.  Imaging studies of the cervical spine revealed arthritis; the examiner noted that an MRI of the cervical spine dated in 2009 revealed mild degenerative changes with no evidence of definite nerve impingement, spinal stenosis, or myelopathy.  The examiner noted that the impact of the Veteran's cervical condition on his ability to work included pain, reduced range of motion, and arm and hand cramping.  The examiner noted that the Veteran needed to avoid work that required excessive or quick neck rotation, and his hand cramping would at times prevent the Veteran from doing work that required the use of his hands.

The examiner found that the Veteran's degenerative disc disease of the cervical spine with IVDS was evidenced by reduced initial range of motion with pain.  The examiner noted additional loss of range of motion of five degrees in extension and ten degrees in right and left rotation.  Subjectively, there was evidence of numbness, tingling, and cramping in a C8 distribution.  The examiner noted that the Veteran would have pain and cramping of the arms and hands that could significantly limit functional ability during flare-ups, or when the joint was repeatedly used over a period of time.

In a VA examination dated in April 2014, the examiner noted diagnoses of degenerative arthritis of the spine with IVDS and cervical radiculopathy.  The examiner noted that since the June 2013 VA examination, the Veteran's neck was becoming more stiff.  The Veteran reported that his neck was not painful per se; he instead described a stiff, dull, aching pain.  He explained that when his muscles got stiff, the pain would go up into his head and give him a migraine headache.  The Veteran reported flare-ups, explaining that when the pain was really bad, he could not look up.

Forward flexion was to 45 degrees or greater with pain.  Extension was to 30 degrees with pain.  Right lateral flexion was to 35 degrees with pain.  Left lateral flexion was to 30 degrees with pain.  Right lateral rotation was to 80 degrees or greater without pain.  Left lateral rotation was to 60 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  The Veteran had additional limitation in range of motion following repetitive-use testing.  Post-test flexion was to 45 degrees or greater; extension was to 30 degrees; right and left lateral flexion were to 20 degrees; right lateral rotation was to 75 degrees; and left lateral rotation was to 60 degrees.  The Veteran had the following functional impairments: less movement than normal; excess fatigability; pain on movement; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  

The Veteran had localized tenderness/pain to palpation.  The Veteran had muscle spasm and guarding which did not result in abnormal gait or spinal contour.  Muscle strength was normal and the Veteran did not have atrophy.  Deep tendon reflexes were normal and sensation to light touch was intact.  The Veteran reported mild constant pain, paresthesias, and numbness of the bilateral upper extremities.  The examiner noted the Veteran's radiculopathy was mild.  There were no other neurological abnormalities.  There was no ankylosis.  The examiner found that the Veteran did not have IVDS of the cervical spine.  The Veteran reported regular use of a cane and occasional use of a walking stick for ambulation.  The examiner was unable to opine on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time because there was insufficient medical evidence to make the assessment.

      Analysis

As noted earlier, the December 2002 rating decision granted service connection for a cervical strain, and assigned a 20 percent evaluation under Diagnostic Codes 5290-5293 based on moderate intervertebral disc syndrome with recurring attacks, effective March, 8, 2000.  A November 2004 rating decision continued the 20 percent evaluation under Diagnostic Codes 5290-5237.  

Based on the evidence presented, the Board finds that a higher initial rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  In this regard, the Veteran's service-connected cervical spine disability is not manifested by severe limitation of motion, severe recurrent attacks of IVDS characterized by intermittent relief, forward flexion of the cervical spine 15 degrees or less; favorable or unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the past 12 months.  Such findings do not meet or even approximate a higher rating under either the current or the former diagnostic criteria.

Considering former Diagnostic Code 5290, the Board notes that the Veteran showed limited range of cervical spine motion, but not in all planes.  Based on the ranges of motion of the cervical spine as discussed above, the disability picture more closely approximated a 20 percent evaluation for limitation of motion.  In other words, the medical evidence of record shows that the Veteran's cervical spine limitation of motion is consistent with only moderate limitation of motion, at worst, and approximates no more than a 20 percent rating under former Diagnostic Code 5290. 

Considering former Diagnostic Code 5293, a review of the medical evidence of record shows evidence of neck pain, stiffness, and neurological symptoms in the upper extremities.  Pain was described as recurrent, but nevertheless with periods of at least intermittent relief.  The evidence therefore does not identify symptoms that were severe, and characterized by recurring attacks with intermittent relief, such as would warrant a 40 percent rating under DC 5293.

As for whether a higher rating is warranted under the criteria for orthopedic manifestations under the General Rating Formula, for the period after September 26, 2003, there is no evidence of forward flexion of the cervical spine to 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine.  In this regard, the evidence of record shows that, considering pain and functional loss due to pain, forward flexion of the cervical spine was at most limited to 35 degrees.  See January 2008 VA examination.  Moreover, there are no clinical records referable to a finding of unfavorable cervical spine ankylosis.  Nor is there evidence of incapacitating episodes (prescribed by a physician) of chronic cervical pain having a total duration of at least four weeks but less than six weeks during the past 12 months such as to warrant a 40 evaluation.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board notes that in a July 2014 rating decision, the RO granted service connection for cervical radiculopathy, bilateral lower radicular group (previously rated as bilateral ulnar neuritis), and assigned 40 percent evaluations.  As the Veteran's neurological symptoms have been accounted for in the grant of service connection for bilateral cervical radiculopathy, the Board finds that an increased or separate rating for these neurological manifestations is not warranted.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings do not support a rating higher than 20 percent for the service-connected degenerative disc disease of the cervical spine with IVDS.

Accordingly, the preponderance of the evidence is against assignment of an initial rating higher than 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine with IVDS.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI.  Right Hip Strain

The Veteran has been assigned a 10 percent evaluation for his right hip strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252.  When an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27.  The RO determined that the most closely analogous Diagnostic Code was 5252, relating to limitation of motion of the thigh.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating. Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  38 C.F.R. § 4.71a.

      Factual Background

Historically, an August 2003 rating decision granted service connection for a right hip strain.  The RO assigned a 10 percent evaluation under Diagnostic Code 5299-5252, effective September 17, 2001.  The Veteran claims that he is entitled to a higher rating for his right hip disability.

In an August 2002 VA treatment record, the Veteran's right hip range of motion was full, except his internal rotation was not at 90 degrees.  On the left it was 40 degrees, and on the right, it was 20 degrees with pain.  He had some toe out with his gait.  The assessment was a lumbar injury with acquired muscle imbalance.  It was noted that his right hip was causing external rotation.  In a January 2003 VA treatment record, the Veteran reported problems with his right leg during gait.  A March 2003 VA treatment record noted that the  Veteran was receiving physical therapy for hip and back instability.

In a VA examination dated in October 2002, the Veteran reported problems with internal rotation of the right hip since the injury in 1986.  He also reported pain from the low back shooting down the right leg for the past two years.  He noted that this made his right leg externally rotate, which altered his gait.  He noted that when he would lie down, his right leg would externally rotate.  On examination, the Veteran's right hip was mildly tender.  His forward flexion was to 110 degrees, his internal rotation was to 35 degrees, his external rotation was to 15 degrees, abduction was to 15 degrees, and adduction was to 35 degrees.  The assessment was right hip strain.  X-ray imaging revealed no abnormalities.

In a statement dated in February 2003, the Veteran indicated that he was attending physical therapy twice a week for his back, left leg, and hip.

An SSA examination dated in May 2004 showed right hip pain on flexion at 80 degrees, and abduction at 80 degrees.

In a statement dated in December 2004, the Veteran indicated that his right hip strain had worsened significantly; he described increased pain, difficulty walking, and an abnormal gait.  He noted that his abnormal gait caused pain in the left leg.

In a VA treatment record dated in April 2005, x-ray imaging revealed no significant pathology in the right hip.

In a statement dated in October 2007, the Veteran described pain in the right knee, hip, and foot.

In a VA examination dated in January 2008, the Veteran reported constant right hip pain.  He reported that his right leg was externally rotated, which caused him a lot of problems.  He indicated that if he tried to walk with it straightforward, it would cause more pain, so he would allow it to evert.  The Veteran reported pain intensity as 8/10.  He noted weakness, stiffness, swelling, instability, locking, fatigue, and lack of endurance.  He denied heat or redness.  Precipitating factors included walking or sitting for more than 20 minutes.  Alleviating factors included pain medications.  He noted, however, that pain medications did not fully control the pain.  The Veteran reported occasional use of a cane and corrective shoes.  He reported severe, daily flare-ups.  He noted that during flare-ups, he had difficulty walking.  The Veteran indicated that he fell down often, because his leg would give way and catch on things.  He noted that if he walked more than a few minutes or sat for too long, his hip would become stiff and his leg would go numb.  He noted pain radiating down the right leg.

On examination, there was no asymmetry of the iliac crest or greater trochanter.  There was one gluteal fold.  There was no instability, crepitus, or tenderness on palpation.  Forward flexion was to 90 degrees.  Hyperextension was to 20 degrees with pain.  Abduction was to 30 degrees with pain.  Adduction was to 0 degrees.  Internal rotation was to 20 degrees with pain and to 45 degrees externally with pain.  There was no additional loss of range of motion with repetitive use times three.  The diagnosis was right hip degenerative joint disease.  X-ray imaging of the right hip revealed mild age-related degenerative changes.

In a VA treatment record dated in November 2008, the Veteran reported pain in the right leg and hip.

In a statement dated in August 2009, the Veteran reported that he had been off work since August 2009 due to his right hip.  He noted that he was unable to walk a long distance, and he could not stand for more than seven minutes.  He also noted that he could not sit comfortably.  He indicated that he needed to walk with a cane.

In a VA examination dated in December 2009, the Veteran reported pain in the right greater trochanter and into the groin.  He described the pain as constant, dull, and mild.  He reported weakness, stiffness, fatigue, lack of endurance, and clicking/crepitus/popping.  He denied deformity, swelling, heat, redness, drainage, instability, locking, numbness/tingling, decreased range of motion, or dislocations/subluxations.  He indicated that he could walk up to one mile.  He denied functional limitations with standing more than 15 to 30 minutes.  He noted that the pain would wake him up at night.  He reported radiation of pain to his bilateral shoulders and fingers.  He denied incapacitating episodes or flare-ups.  He denied alterations in bowel, bladder, or penile function.

On examination, there were no lesions, deformities, malalignment, erythema, ecchymosis, heat, instability, swelling, drainage, or scars.  There was no crepitus, or tenderness guarding with palpation.  The examiner noted pain with motion mostly to the lower right back and buttocks.  There was no evidence of weakness, decreased strength with range of motion, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, or muscle atrophy.  Flexion was to 125 degrees; extension was to 30 degrees; adduction was to 25 degrees; abduction was to 45 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees.  There were no limitations following repetitive use times three.  There was full range of motion of the unaffected joint.  There were no callosities, breakdown, or unusual shoe wear pattern.  The diagnosis was right hip strain.

In a VA examination dated in June 2013, the examiner noted a diagnosis of a bilateral chronic hip strain.  The Veteran reported weakness in the right hip and right leg with pain.  He noted sciatica in the right hip radiating to the heel.  He noted trouble lifting his right leg.  The Veteran indicated that he had to consciously pick up his leg to walk, put shoes on, or get dressed.  He explained that it felt as though his hip "goes all over the place."  He also indicated "[i]t feels like gravel in the hip."  He indicated that he felt that this caused his right foot to turn out and tip down (drop).  He noted that he had reduced motion in the foot.  The Veteran reported flare-ups; he described his right leg as getting "weaker and weaker."  He noted that his biggest problem was with sitting because he had to put his weight on the left when sitting.  He also noted that he had to walk slowly because he did not have strength.  

Flexion was to 85 degrees with no objective evidence of painful motion.  Extension was to 20 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Internal rotation was to 20 degrees.  External rotation was to 45 degrees.  Abduction was to 45 degrees.  Adduction was to 20 degrees.  There was no objective evidence of painful motion.  The Veteran could cross his left leg over his right leg.  The Veteran could not cross his right leg over his left leg; the examiner indicated that the Veteran could not fully lift his right leg up, in a sitting position, to cross over the left leg.  The Veteran could toe-out greater than 15 degrees on the right and the left.  

The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 80 degrees; extension was to 20 degrees; internal rotation was to 20 degrees; external rotation was to 45 degrees; abduction was to 45 degrees; adduction was to 20 degrees.  Post-test abduction was not lost beyond 10 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After three repetitions, there was decrease in range of motion due to weakness and fatigue.  The examiner noted that weakness had the major functional impact.  The examiner also noted that there was associated pain with hip range of motion in the back, but not in the hip or thigh.  The Veteran's functional loss was less movement than normal, weakened movement, and excess fatigability.  The examiner noted that the baseline weakness in the right hip, in combination with fatigability during flare-ups or when the joint was used repeatedly over time, significantly limited functional ability.  The examiner found that the degree of additional range of motion loss during weakness and fatigure on use or flare-ups was approximately five degrees of flexion of the right hip.  The examiner noted that both hips had significant initial loss of range of motion in flexion with 85 degrees on the right and 90 degrees on the left.

The Veteran did not have localized tenderness or pain to palpation.  Muscle strength was 5/5, except 4/5 on right hip flexion.  The Veteran did not have ankylosis of the right hip.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported occasional use of a cane for ambulation.  The examiner noted that the Veteran's right hip disability impacted his ability to work due to hip flexion weakness on the right that prevented full use of the hip and leg.  She noted that the Veteran was restricted from sitting for more than approximately 15 minutes or walking at more than a slower pace in order to avoid weakness of right hip flexion, which could lead to trip and fall events.

In a VA examination dated in April 2014, the examiner noted a diagnosis of mild degenerative joint disease of the right hip.  The Veteran reported flare-ups; he explained that when the pain was really bad, he could not walk or drive.  Flexion was to 105 degrees with pain and extension was to 10 degrees with pain.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 115 degrees and post-test extension was to 10 degrees.  Post-test abduction was not lost beyond 10 degrees; post-test adduction was not limited such that the Veteran could not cross his legs; and post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The Veteran had the following functional impairment: less movement than normal; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.

The Veteran had localized tenderness/pain to palpation on the right side.  Muscle strength was 5/5.  The Veteran did not have ankylosis of either hip joint.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported regular use of a cane and occasional use of a walking stick for ambulation.  Imaging studies revealed arthritis.

	Analysis

Under the above circumstances, the Board finds no evidence to warrant an initial evaluation in excess of 10 percent at any point during the appeal period for the Veteran's right hip disability.  There is no evidence that the right thigh is limited to 45 degrees of flexion or five degrees of extension, nor is there any limitation of adduction of abduction.  Additionally, the medical evidence does not show that the Veteran has excess fatigue, weakness, incoordination or any other symptom or sign that results in such additional functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2012); DeLuca, 8 Vet. App. at 202 (1995).

The Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  There is no evidence of ankylosis of the hip, flail hip joint, or impairment of the femur.  As such, a higher evaluation under Diagnostic Codes 5250, 5254 or 5255 is not warranted.

The Board finds that a preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for the Veteran's right hip disability throughout the appeal period, and the benefit-of-the-doubt rule does not apply. Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

VII. TBI (previously claimed as status post concussion with headaches) with associated Headaches

A.  Traumatic Brain Injury

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2011).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  In this case, the RO has evaluated his disability under both criteria.  Therefore, the Board will consider both sets of criteria. 

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A Veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).


B.  Headaches Associated with Traumatic Brain Injury

The Veteran is rated under Diagnostic Code 8100 for his migraine headaches associated with his traumatic brain injury.  The rating criteria for Diagnostic Code 8100 in relevant part are as follows.  A noncompensable rating is warranted for less frequent attacks.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  The Court has noted, however, that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

      Factual Background

Historically, an August 2003 rating decision granted service connection for status post concussion with headaches.  The RO assigned a 10 percent evaluation under Diagnostic Code 8045, effective September 17, 2001.  In a July 2013 rating decision, the RO increased the Veteran's service-connected TBI (formerly status post concussion with headaches) to 40 percent, effective May 3, 2012.  In a July 2014 rating decision, the RO changed the effective date of the 40 percent rating to October 23, 2008, the date of the legislative change.  Moreover, in a December 2012 rating decision, the RO granted service connection for headaches as secondary to the service-connected TBI and assigned a 10 percent evaluation, effective September 23, 2008, the date the RO claimed was the date of the legislative change.  In a July 2014 rating decision, the Veteran's headaches disability was increased to 30 percent disabling, effective May 3, 2012, and 50 percent disabling, effective April 9, 2014.  The Veteran claims that he is entitled to a higher rating for his TBI disability.  Additionally, the Board finds that the Veteran's service-connected headaches (associated with TBI) are part and parcel of the increased rating claim for the Veteran's traumatic brain injury.  As such, the Board will consider whether the Veteran is entitled to an increased rating for his service-connected headaches as well.

The Veteran's service treatment records showed that he was injured and knocked unconscious following a parachuting accident in service in 1985.

In a VA examination dated in October 2002, the Veteran reported headaches since his parachuting injury in service.  He noted that he felt his headaches resulted from striking his head on the ground and losing consciousness.  He reported constant bitemporal headaches since the accident.  He indicated that the severity of the headaches had been gradually worsening to the point where he had severe pain every night.  The Veteran noted that he had to lie down on the floor or leave work due to pain.  He reported that ever since he suffered the concussion in service, he has had a problem intermittently with his speech.  He explained that he was able to think of words, but he had difficulty pronouncing them.  He noted that this occurred intermittently, but frequently.  On examination, the Veteran was alert, oriented, and cooperative.  Cranial nerves II-XII were intact.  The diagnosis was status post concussion headaches.

In a statement dated in March 2003, the Veteran reported speech and concentration problems.  He described trouble falling asleep.  He reported extreme problems with mental confusion and speech.  He noted dyslexia and slurred speech.  

In a VA treatment record dated in March 2003, the Veteran reported trouble with sleep.  He also reported trouble with attention during the day and depression.

In a statement dated in August 2003, the Veteran noted that he was diagnosed with migraines prior to his accident in service, but they were nothing compared to the type of headaches he has had since the accident.  He noted that he was being treated with migraine medications and Vicodin, which seemed to be more helpful.  He explained that he always had headaches, but during the day he was able to wear sunglasses or cover his head.  He explained that his headaches felt like a rock in the back of his head, which went up to his eyes.  He described the frequency as once a week, or sometimes two to three times a week.  He noted that when he would get a migraine, he was not able to work for a day.

In a VA treatment record dated in October 2003, the examiner noted: "clearly depressed, fatigued, little insight, repressed anger."  On examination, psychomotor activity was normal.  The examiner noted little spontaneous speech, okay eye contact, almost positive mood, appropriate affect, no evidence of a thought disorder, normal intellect, no apparent cognitive deficits, good memory, poor sleep, and dreams and non-specific nightmares.  The assessment was depressive disorder.  In a subsequent treatment record dated in October 2003, the Veteran reported cognitive anomalies, such as confusing words, not being able to write literally, and word searching.  In a VA treatment record dated in June 2004, the assessment was depression and anxiety with a strong somatization component.  The examiner questioned whether there were any true cognitive deficits.

In August 2004, the Veteran underwent a VA neuropsychology evaluation.  He complained of memory and language problems, noting word-finding problems, verbal substitutions (paraphasias), and problems with writing.  He reported frequent headaches, and indicated that his cognitive problems were worse when he was experiencing headaches.  He noted that he worked as a private investigator until November 2003, but his cognitive problems interfered substantially with his work.  He described one instance where he was performing surveillance, but monitored the wrong address for several days.  He also reported a number of difficulties when testifying in court, which led to him being verbally reprimanded by several judges for inaccuracies of speech.

The Veteran described two different kinds of headaches.  The first, he described as originating in his neck and shoulders and extending into the back of his head.  The second, he described as deep inside his head and throbbing.  The Veteran indicated that these headaches have been referred to as migraines, but he denied symptoms such as loss of sensation or perceptual changes.  He reported that his memory and language problems were worse when he was experiencing headaches, and were present with both kinds of headaches.  He reported that he had a headache all of the time, but he had severe, disabling headaches once or twice a month.

The Veteran reported that he had not been depressed recently, but continued to be "frustrated."  He noted that he continued to be irritable, but this had improved with medications.  He reported anhedonia, and described himself as tired much of the time.  He reported regular nightmares related to his parachuting accident.  An MRI of the brain dated in March 2004 revealed mild atrophy and several tiny "unidentified bright objects."  However, the scan was interpreted as generally normal.

Psychomotor activity was normal, and motor or sensory deficits were not noted.  Speech was fluent, grammatical, and of normal phrase length.  There were several instances of both phonemic and semantic paraphasias.  Mood was mildy depressed.  The Veteran showed a broad range of affect that was appropriately modulated.  His thought processes were logical and coherent, and there was no evidence of a formal thought disorder.  The Veteran attained a score of 30 on the Mini Mental State Examination and 33 on the Blessed Information Memory Concentration test; perfect scores on both of these screening tests of global cognitive ability.  Test results of neuropsychological tests were suggestive of premorbid ability in the upper part of the average range.  Simple attention span and working memory were average.  Simple timed attentional processing was average.  More complex, timed attentional processing requiring set shifting was low average.  Object naming and category fluency were average.  Visual spatial abilities were in the lower part of the average range.  Memory performance was variable.  Both initial learning and delayed recall of brief stories were in the defective range; he did better on a multi-trial word list learning task.  

Test results showed intact performance on global screening tests.  Formal neuropsychological tests showed some significant, but mild deficits.  His greatest problem was with memory and new learning; he had particular difficulty with tasks involving one-trial learning.  The overall pattern was indicative of mild memory problems which may largely be due to inadequate initial registration of information.  He showed mild problems with complex attention/executive tasks, but average attention span, working memory, and basic psychomotor speed.  Visual spatial abilities were slightly below the expected level, though not clearly impaired.  Verbal abilities were essentially intact.

The examiner noted that the observed deficits were mild.  He explained that several factors could have contributed to the Veteran's cognitive complaints, including a possible TBI associated with the 1985 parachuting accident.  The examiner noted that the Veteran did not appear to have had significant anterograde or retrograde amnesia connected with this incident, which would suggest that the TBI, if present, was relatively mild.

In a VA treatment record dated in January 2005, the assessment was depressive disorder and some mild cognitive deficits.  In August 2005, it was noted that the Veteran was doing fairly well; he was working 20+ hours a week as a private investigator.  He noted that with this amount of work, he was able to keep somewhat of an even keel.  The assessment was depressive disorder.

In various buddy statements, it was noted that the Veteran had headaches and memory problems.

In a statement dated in July 2005, the Veteran reported extreme and incapacitating headaches that sometimes last for days.  He reported slurred speech and other speech difficulties.  He also noted difficulties with memory loss, slow thinking, motor skills, and trouble concentrating.  He explained that he would get confused easily and could not remember dates or details without writing them down.  He indicated that he was heavily depressed and suffered from extreme insomnia.

In a VA treatment record dated in April 2006, the Veteran reported migraine-type headaches with nausea.  The assessment was migraine variant headaches with shown trigger points.

In a VA examination dated in January 2008, the Veteran reported constant, daily headaches.  He rated the pain as 2/10 on average.  He described the pain as dull and throbbing.  The Veteran indicated that approximately once per week, typically on weekends, he experienced a full-blown migraine accompanied with nausea and vomiting.  He rated the pain as 10/10.  The Veteran reported some type of expressive aphasia with the headaches, where his words came out jumbled.  He also reported poor memory.  The Veteran noted photophobia, phonophobia, and sensitivity to smell with the headaches.  He noted that his last headache was last week.  He explained that he had been off work the past two weeks due to his headaches and other injuries.  He reported that many of his symptoms were worse with the cold, including his headaches.  He further noted back flare-ups, which would radiate up into his neck and cause headaches.  On examination, there was no facial weakness or involuntary movement.  The diagnosis was postconcussive headaches.

In a VA examination dated in November 2009, the examiner classified the Veteran's TBI as mild and stabilized.  The examiner noted daily headaches since the traumatic brain injury, typically lasting two hours.  These headaches were associated with nausea, vomiting, and photosensitivity.  There were no warning signals, visual auras, or other neurological symptoms.  At times, they were triggered by stress.  The intensity was 5-7/10 and the type was migraine.  There was no dizziness or vertigo.  There was right foot and leg weakness (related to back pain).  There was sleep disturbance; the Veteran slept a maximum of four hours due to headache pain and anxiety.  The Veteran reported moderate fatigue, related to his chronic pain and sleep disorder.  The Veteran denied malaise.  He noted use of a cane and frequent falls and trips.  The Veteran described his memory impairment as severe, with short-term memory.  He also reported decreased attention, difficulty concentrating, mild problem planning and finishing tasks.  He reported swallowing difficulties, such as choking on rice and seeds (history of GERD).  He reported problems with word-finding.  He denied bowel problems, but he reported some nocturia.  He reported daily mood swings, anxiety, and depression.  He denied erectile dysfunction or vision problems.  He noted tinnitus and bilateral hearing loss.  He noted an occasional taste of "metal."  He denied seizures.  He reported irritability and restlessness.  He denied symptoms of autonomic dysfunction.

On examination, motor function was good, muscle tone and reflexes were normal, and sensory function was normal.  The Veteran was unable to toe walk due to pain.  There were no spasticity or cerebellar signs.  The autonomic nervous system and cranial nerves were normal.  There was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  There was mildly impaired judgment.  Social interaction was occasionally inappropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was severely decreased due to apraxia.  Visual spatial orientation was normal.  There were three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  There were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was able to communicate by spoken and written language; he was able to comprehend spoken and written language.  His consciousness was normal.  The Veteran reported he was not capable of managing his own financial affairs.

In a VA examination dated in May 2012, the examiner noted diagnoses of TBI and tension headaches with migraine-like variants attributable to the TBI.  The examiner noted a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The examiner also noted objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner noted normal judgment and routinely appropriate social interaction.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was mildly impaired.  The examiner noted subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner noted one or more neurobehavioral effects that did not interfere with workplace or social interaction.  The Veteran was able to communicate by spoken and written language; he was able to comprehend spoken and written language.  His consciousness was normal.  His TBI residuals included headaches and depression.

The examiner noted diagnoses of migraine and tension headaches.  The Veteran reported that he took medication for his headaches.  He described constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  The duration of his head pain was typically less than one day.  The Veteran had characteristic prostrating attacks of migraine headache pain once every month; it was not very frequent or prolonged.

In a VA examination dated in June 2013, the examiner noted a diagnosis of migraine headaches.  The Veteran reported that he had to wear sunglasses and turn off the lights.  He noted a speech problem where he had word search problems and changes in the strength of his voice.  He reported terrible fatigue due to his headaches.  He noted headaches lasting up to 18 hours per day and severe flare-ups up to four times per month.  He denied taking any medications currently for his headaches.  He noted taking medication in the past, but it made him nauseous.  He described his headaches as incapacitating.  He reported constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain on both sides of the head.  He reported nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  He indicated the duration of his head pain was typically less than one day.  He reported characteristic prostrating attacks more frequently than once per month.  He noted frequent and prolonged prostrating attacks; he described headaches all the time that turned into migraines.  The examiner noted that the Veteran's headaches impacted his ability to work due to nausea, light and sound sensitivity, and speech difficulty.  The examiner noted that when the Veteran experienced a migraine flare-up, he was restricted by pain, nausea, light and sound sensitivity, fatigue, and speech difficulty.  The Veteran would need to be able to leave work and sleep.  The examiner noted daily headaches that made it difficult to work or concentrate, and contributed to fatigue.

In a VA examination dated in April 2014, the examiner noted a diagnosis of a TBI.  There was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was normal.  Social interaction was occasionally inappropriate; he had anger issues, flashpoint, irritability, and violence issues.  The Veteran was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  There were three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships.  There were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was able to communicate by spoken and written language; he was able to comprehend spoken and written language.  His consciousness was normal.

The examiner noted headaches and a mental disorder attributable to his TBI.  The examiner noted that the Veteran's residual conditions attributable to a TBI impacted his ability to work due to combinations of issues with headaches, irritability, anger, anxiety, sleep deprivation, difficulty with concentration and memory, and word-finding difficulties.

The examiner noted a diagnosis of migraine headaches for which the Veteran took medication.  The Veteran reported pulsating or throbbing head pain, pain on both sides of the head, and pain worse with physical activity.  The Veteran also reported nausea, vomiting, sensitivity to light, and sensitivity to sound.  He indicated that the duration of his head pain was typically one to two days.  He noted that it was located on both sides of his head.  The Veteran had characteristic prostrating attacks once per week.  His prostrating attacks were productive of severe economic inadaptability.


      Analysis

A.  Traumatic Brain Injury

Initially, the Board notes that the Veteran suffered a concussion in 1985 following a parachute accident in service. 

The Veteran's service-connected residuals of a TBI were rated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling from October 23, 2008, (the date the amendments described above became effective) forward, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  As discussed in detail above, the regulations pertaining to evaluations of residuals of TBI were amended, effective from October 23, 2008. 

The Board further notes that as residuals of the inservice trauma that caused the service-connected TBI, the Veteran is also service-connected for headaches, nightmare disorder and somatoform disorder, tinnitus, and hearing loss.  Thus, separate ratings are already assigned for the physical dysfunction from the initial injury causing TBI, as well as for the emotional/behavioral dysfunction (nightmare disorder/somatoform disorder).

From September 17, 2001, to October 23, 2008

The Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for residuals of a TBI (previously claimed as status post concussion with headaches) for the rating period prior to October 23, 2008.  No neurological disabilities were found, and the Veteran's complaints consisted purely of subjective complaints, including headaches, memory loss, and insomnia.  As previously noted, prior to the October 23, 2008 amendments, Diagnostic Code 8045 provided that purely subjective complaints, such as headache, dizziness, and insomnia are to be rated as 10 percent disabling and no more under Diagnostic Code 9304, which addresses dementia due to head trauma.  Diagnostic Code 8045 additionally states that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  In this case, there has been no diagnosis of multi-infarct dementia.  Thus, Diagnostic Code 8045 does not allow for a disability rating in excess of 10 percent for any part of the rating period on appeal prior to October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

There are no other applicable diagnostic codes that would allow for a disability rating in excess of 10 percent prior to October 23, 2008. 

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability evaluation in excess of 10 percent for residuals of a TBI for the rating period prior to October 23, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

From October 23, 2008

After reviewing the lay and medical evidence of record, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 40 percent from October 23, 2008, forward.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). 

The November 2009, May 2012, and April 2014 VA examinations for evaluating the Veteran's TBI residuals all included testing of the 10 facets required for rating TBI residuals under the applicable rating criteria.  In sum, these 10 facets are (1) memory, attention, concentration, and executive function; (2) judgment; (3) social interaction; (4) orientation; (5) motor activity (including evaluation of intact motor and sensory systems); (6) visual spatial orientation; (7) subjective symptoms; (8) neurobehavioral effects; (9) communication; and (10) consciousness. 

Memory impairment cannot be classified as more than mild, warranting an impairment level of 2.  The VA examiners found objective evidence of mild impairment of memory, attention, concentration, and executive functions, resulting in mild functional impairment.  Thus, memory impairment due to TBI warrants an impairment level of 2.

Next, the Veteran's judgment was noted to be mildly impaired by the November 2009 VA examiner.  However, the May 2012 and April 2014 VA examiners found normal judgment.  Thus, the assignment of an impairment level of 1, at most, is appropriate for judgment.

While the May 2012 VA examiner concluded that the Veteran's social interaction was routinely appropriate, the November 2009 and April 2014 VA examiners noted that social interaction was occasionally inappropriate due to anger issues, warranting an impairment level of 1.

The Veteran was always fully oriented, so an impairment level of 0 is assigned for orientation.  Although the November 2009 VA examiner noted that motor activity appeared to be severely decreased due to apraxia, motor activity was evaluated as normal at the May 2012 and April 2014 VA examinations.  Therefore, the Board has assigned higher weight to the two most recent examinations that tend to corroborate each other, and an impairment level of 0 is also assigned for motor activity. 

Visual spatial orientation was normal at both the November 2009 and April 2014 VA examinations; however, the May 2012 VA examiner noted that visual spatial orientation was mildly impaired; therefore, an impairment level of 0, or at most, 1, is assigned for that symptom.  The November 2009 and April 2014 VA examiners noted that the Veteran reported three or more subjective symptoms that moderately interfered with work, daily activities, and relationships.  The May 2012 VA examiner noted subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Thus, an impairment level of 2, at the most, is appropriate for subjective symptoms. 

With regard to neurobehavioral effects, all three VA examiners concluded that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace or social interactions, but did not preclude them.  Therefore, the assignment of an impairment level of 1 is appropriate for neurobehavioral effects. 

The Veteran was consistently able to communicate and comprehend spoken and written language, so an impairment level of 0 is assigned for communication.  Finally, the evidence does not demonstrate a persistently altered state of consciousness, minimally responsive state, or coma, so no score is assigned for consciousness. 

In sum, none of the facets listed in the table are evaluated as "total," and the weight of the evidence demonstrates that the highest level of impairment of any given facet is 2.  Therefore, under 38 C.F.R. § 4.124a, the highest evaluation available for residuals of TBI is 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013). 

In sum, the Board finds that since the regulation change in October 23, 2008, the Veteran's service-connected TBI residuals has not been more than 40 percent disabling. 

B.  Headaches Associated with Traumatic Brain Injury

As discussed above, the Veteran has been diagnosed with headaches as a distinct diagnosis.  However, for the period prior to the regulation change in October 23, 2008, the Veteran's headaches were evaluated as part of his traumatic brain injury under Diagnostic Code 9304 (status post concussion with headaches).  However, after the regulation change effective October 23, 2008, the Veteran's traumatic brain injury  has been rated under Diagnostic Code 8045.  This diagnostic code provides that residuals with distinct diagnoses, such as headaches, are to be separately evaluated under the appropriate diagnostic code.  Therefore, the Board will rate the Veteran's service-connected headaches from October 23, 2008, under Diagnostic Code 8100.  The Board notes that although the RO assigned an effective date of September 23, 2008, this was in error as the effective date of the regulation change is October 23, 2008.

On review of the evidence, the Board finds that for the period from October 23, 2008, to May 3, 2012, the Veteran's symptoms more closely approximated the criteria for the current 10 percent rating under DC 8100.  However, during this period, the criteria for the higher 30 percent rating were not met, as the Veteran did not experience characteristic prostrating attacks occurring on an average once per month over the last several months.  While the Veteran noted severe headaches, he had not described headaches with the severity or frequency as those described in the next higher rating.  For this period, symptoms approximating headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months are simply not demonstrated by the evidence of record.

The Board finds that for the period from May 3, 2012, the Veteran's symptoms more closely approximated the criteria for a 50 percent rating under DC 8100.  During this period, the Veteran experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In particular,  in the May 2012 VA examination, the Veteran reported characteristic prostrating attacks more frequently than once per month.  He noted frequent and prolonged prostrating attacks, and he described headaches all the time that turned into migraines.  The examiner noted daily headaches that made it difficult to work or concentrate, and contributed to fatigue.  In the April 2014 VA examination, the Veteran reported characteristic prostrating attacks once per week.  The examiner noted that the prostrating attacks were productive of severe economic inadaptability.  

However, the Board finds that for the period from May 3, 2012, the Veteran's headaches do not warrant a rating in excess of 50 percent.  As noted above, a 50 percent rating for headaches is the maximum scheduler rating available for headaches under VA's rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  As no higher scheduler rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VIII.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his back disability, cervical spine disability, right hip disability, and TBI with associated headaches.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

IX.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Factual Background and Analysis

The Veteran's informal claim for TDIU dates to February 2003.  In a December 2012 rating decision, the RO granted entitlement to TDIU, effective September 11, 2008.  However, the issue of entitlement to a TDIU prior to September 11, 2008, remains in appellate status.

The Veteran contends that prior to September 11, 2008, he was unemployable as a result of his service-connected disabilities.  Effective March 23, 2003, the Veteran's combined evaluation for his service-connected traumatic brain injury (10%), back disability (20%), cervical spine disability (20%), nightmare disorder and somatoform disorder (30%), right (dominant) shoulder strain (10%), right hip strain (10%), tinnitus (10%), bilateral ulnar neuritis (10% each), and hearing loss (0%) was 80%.  Prior to that date, the Veteran's combined evaluation was 70%, effective September 17, 2001.  The Board notes that all of the Veteran's disabilities may be treated as having arisen from a common etiology (parachute accident in service).  His combined evaluation during this time therefore met the schedular percentage requirements for a TDIU.

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable for the period prior to September 11, 2008.  At the time of the Veteran's informal claim for TDIU in February 2003, he alleged that his pain had become increasingly difficult to deal with and had resulted in the loss of several weeks of work and employment issues due to his physical inability to keep up with his coworkers in his field of work.  In a statement dated in August 2003, the Veteran indicated that he was only able to work part-time.  In a statement dated in June 2004, the Veteran indicated that he had not been able to work full time in any capacity for several years due to extreme pain in his back, terrible headaches, and prescription "drug hangovers."  In August 2004, the Veteran noted that he worked as a private investigator until November 2003, but had to quit because his cognitive problems interfered substantially with his work.  In an August 2005 treatment record, it was noted that the Veteran was working 20 hours a week as a private investigator.  In January 2008, the Veteran reported that he had been off work the past two weeks due to his headaches and other injuries.  

The Board observes that in June 2004, the SSA determined that the Veteran was disabled from December 1, 2003, to February 28, 2005, due to his disorders of the back and affective (mood) disorders.  The SSA found medical improvement as of February 28, 2005, due to the Veteran's return to work as a private investigator at that time.

In a statement dated in October 2007, the Veteran indicated that he was forced to return to work in February 2005 despite his injuries because he needed the money.  He noted that he only worked in a part-time status, less than 25 hours per week, beginning in April 2005.  

Pursuant to the Board's April 2013 remand, the Veteran was afforded a VA examination in June 2013 regarding his ability to work.  Regarding the Veteran's lumbar spine disability, the examiner found that the Veteran could pursue sedentary work that could accommodate his limitations and was not affected by the use of narcotic pain medication.  As to the Veteran's cervical spine disability, the examiner found that the Veteran could pursue light physical or sedentary work that did not require frequent or more than moderate neck movement.  The examiner also noted that the Veteran's employer would need to accommodate flare-ups of hand cramping and narcotic pain medication use.  As to the Veteran's bilateral ulnar neuritis, the examiner found that the Veteran would be limited to work that would not be a danger to him or others if he experienced a flare-up of hand cramping; she also noted that he was limited to light physical work with his arms and hands.  Regarding the Veteran's right shoulder disability, the examiner found that the Veteran could pursue light physical work.  Regarding the Veteran's right hip disability, the examiner found that the Veteran could pursue sedentary employment that allowed for accommodation (no sitting for more than approximately 15 minutes and the use of narcotic pain medication).  

As to the Veteran's migraine headaches/TBI disability, the examiner found that the Veteran was able to pursue light physical or stationary work that allowed accommodation of leaving work due to flare-ups.  The examiner explained that the Veteran's migraine condition impacted his ability to stay focused on his work on a daily basis, and when he experienced flare-ups, he would need to be able to leave work and sleep.  The examiner further noted that due to the Veteran's word-finding and speech difficulty, he would be restricted in performing work that did not require critical thinking or communication.

Because the June 2013 examiner did not specifically address the Veteran's employment history during the period prior to September 11, 2008, in an October 2013 remand, the Board requested another opinion regarding TDIU.  Following a VA examination dated in April 2014, in a May 2014 opinion, the examiner indicated that she was unable to provide the opinion regarding the Veteran's ability to work from 2003 to 2008, as there was insufficient medical evidence on which to base an opinion.  She explained that the Veteran was able to work, albeit part time, during the period from February 2003 to September 2008.  The examiner noted that the Veteran worked as a private investigator, which did not require physical effort.  The examiner found that the Veteran was able to perform his tasks, therefore she had to assume that his service-connected disabilities were not so severe during that period of time.  The examiner noted that she was unable to comment on the impact of the Veteran's service-connected hearing loss, tinnitus, TBI, and nightmare disorder on the Veteran's ability to work during that period.

The RO obtained an addendum opinion in May 2014.  The examiner indicated that during the period of 2003 to 2008, it was less likely than not that the Veteran's mild hearing loss and tinnitus would interfere with sedentary work.  The examiner further indicated that it was less likely than not that the Veteran's service-connected TBI and nightmares would interfere with sedentary work.  In reaching this conclusion, the examiner explained that the Veteran would have been physically capable of similar jobs that were primarily minimally to moderately physical in nature.

The Board observes that in May 2014, the VA examiner indicated that she was unable to provide an opinion regarding the Veteran's ability to work from 2003-2008, as there was insufficient medical evidence on which to base an opinion.  The Board also observes that in an addendum opinion, the VA examiner found that the Veteran's tinnitus, hearing loss, nightmare disorder, and TBI did not preclude the Veteran from working in a sedentary position.  The Board finds, however, that these opinions were conclusory, and did not provide any analysis relating to the Veteran's specific circumstances.  Furthermore, neither opinion appeared to consider the combined impact of all of the Veteran's service-connected disabilities on his employability.

Given the Veteran's marginal part-time employment history from 2003 to 2008, and his credible statements regarding his inability to work, the Board finds that, for the period from 2003 to 2008, the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  During this time, the Veteran was limited by both his cognitive and his physical disabilities.  The Veteran's cognitive symptoms and hearing loss precluded him from working in an environment requiring critical thinking and communication.  For example, he described one instance where he was performing surveillance in his job as a private investigator, but monitored the wrong address for several days.  He also reported a number of difficulties when testifying in court, which led to him being verbally reprimanded by several judges for inaccuracies of speech.

In addition, his physical conditions limited him from prolonged standing, walking, driving, and sitting, and precluded him from many of the duties required in his past profession as a private investigator.  For example, the Veteran noted that his job as an investigator required traveling and sitting for long periods of time, which he could not do due to his physical pain and the effects of the narcotic medications he had to take for his pain.  

Furthermore, the Board finds that although the Veteran was working as a private investigator periodically from 2003 to 2008, this employment can only be considered marginal, because it was part-time.  Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that, when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he was unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to service-connected disabilities from 2003 to 2008.

Ultimately, the preponderance of the evidence establishes that, for the period prior to September 11, 2008, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS) (previously claimed as a lumbar strain), evaluated as 20 percent disabling prior to December 2, 2009, and as 40 percent disabling from that date, is denied.

Entitlement to an initial increased rating for degenerative disc disease of the cervical spine with IVDS (previously claimed as a cervical strain with bilateral radiculopathy), currently evaluated as 20 percent disabling, is denied.

Entitlement to an initial increased rating for a right hip strain, currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial increased rating for traumatic brain injury (previously claimed as status post concussion with headaches), evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter, is denied.

From October 23, 2008, to May 3, 2012, entitlement to an initial rating in excess of 10 percent for headaches (associated with traumatic brain injury) is denied.

From May 3, 2012, entitlement to a rating of 50 percent, but no higher, for headaches (associated with traumatic brain injury) is granted.

For the period prior to September 11, 2008, entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


